George, J.,
concurring.
I concur entirely in the opinion of the court as drawn up by Judge Campbell. The duty to examine and reject illegal ballots falls on every officer or court required or authorized by law to count them. The statute prohibits the use of any mark or device on a ballot by which “one ticket may be known or distinguished from another.” That the mark or device adopted is a mere printer’s mark, commonly used for ornamentation, makes no difference. • The statute prohibits any distinguishing mark whatever, and no court has a right to do away with the effect of the statute by holding that marks which are mere printers’ ornaments may be used. It is wholly unimportant whether the marking on the ballot was the result of ignorance or a design to evade the statute. The inspectors ■ and commissioners have no power to inquire into motives, nor has the statute made motives important. It condemns as illegal every ballot or ticket which is so marked that it “ maybe known or distinguished from another.” The ticket used in this case and made an exhibit to the petition is thus marked, *512and'should have been rejected. We have nothing to do with the policy or impolicy of the statute. The language is plain, and does not admit of construction, and it is the duty of the courts and other officers to obey and enforce it in the sense the words clearly indicate.